Case 8:18-cr-00478-JSM-AAS Document 49 Filed 07/08/19 Page 1 of 2 PageID 187



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

                           HONORABLE JAMES S. MOODY, JR.

 CASE NO. 8:18-cr-478-T-30AAS                             DATE: July 8, 2019
 TITLE:   USA v. Chad Michael Overend
 TIME:    10:15 a.m. – 10:31 a.m.                         TOTAL: 16 mins.
  Courtroom Deputy: Kristin Carreon                 Interpreter: N/A
  Court Reporter: Melissa Pierson                   Probation: Tyler Thomas Campbell
  Counsel for Government:           Callan Albritton, AUSA
  Counsel for Defendant:            Geoffrey R. Cox, CJA

                                     CRIMINAL MINUTES

Court in session and counsel identified for the record.

Defendant sworn and adjudged guilty as to Count One of the Indictment.

Allocution by Defendant.

Imprisonment: TWENTY-ONE (21) MONTHS.

Supervised Release: THREE (3) YEARS.

Fine is waived.

Special Assessment: $100.00, to be paid immediately.

Special conditions of supervised release:
Defendant shall participate in a substance abuse program (outpatient and/or inpatient) and
follow the probation officer’s instructions regarding the implementation of this court directive.
Further, Defendant shall contribute to the costs of these services not to exceed an amount
determined reasonable by the Probation Office’s Sliding Scale for Substance Abuse Treatment
Services. During and upon the completion of this program, Defendant is directed to submit to
random drug testing.

Defendant shall participate in a mental health treatment program (outpatient and/or inpatient)
and follow the probation officer’s instructions regarding the implementation of this court
directive. Further, Defendant shall contribute to the costs of these services not to exceed an
amount determined reasonable by the Probation Office’s Sliding Scale for Mental Health
Treatment Services.

The defendant shall submit to a search of your person, residence, place of business, any
Case 8:18-cr-00478-JSM-AAS Document 49 Filed 07/08/19 Page 2 of 2 PageID 188



storage units under the defendant’s control, computer, or vehicle, conducted by the United
States Probation Officer at a reasonable time and in a reasonable manner, based upon r
reasonable suspicion of contraband or evidence of a violation of a condition of release. You
shall inform any other residents that the premises may be subject to a search pursuant to this
condition. Failure to submit to a search may be grounds for revocation.

Defendant must refrain from any unlawful use of a controlled substance. Defendant must
submit to one drug within 15 days of placement on supervision and at least two periodic drug
tests thereafter as directed by the probation officer. You must submit to random drug testing not
to exceed two tests per week.

Defendant must cooperate in the collection of DNA as directed by the Probation Officer.

Defendant advised of right to appeal and of right to counsel on appeal.

Defendant is remanded to the custody of the U.S. Marshal.

           GUIDELINE RANGE DETERMINED BY THE COURT AT SENTENCING


           Total Offense Level               13

           Criminal History Category:        III

           Imprisonment Range                18 - 24 months

           Supervised Release Range          1 - 3 years

           Restitution:                      N/A

           Fine Range                        $5,500 - $55,000

           Special Assessment                $100.00
